Citation Nr: 1815975	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  16-14 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Mahira Khan, Attorney-at Law


ATTORNEY FOR THE BOARD

L. Durham, Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to December 1956. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from February 2015 and August 2015 rating decisions. The Veteran initially requested a video hearing before the Board, but, when he appointed his attorney in March 2017, the hearing request was withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of the claims on appeal. 

With regard to the Veteran's PTSD claim, a January 2015 PTSD Disability Benefits Questionnaire (DBQ) noted that the Veteran had a diagnosis of PTSD and unspecified depressive disorder.  A January 2016 letter from a therapist at the Melbourne Vet Center noted that the Veteran spoke of experiences in the Korean War and described a particularly traumatic experience when the head of a fellow service member came off in his hand.  The therapist noted that the Veteran showed symptoms of PTSD and depression.

While the Veteran's service treatment records are regrettably not available for review, a December 4, 1956, letter to the Veteran's mother noted that the Veteran had been admitted to a hospital's Department of Neuropsychiatry on December 4, 1956, for observation and treatment of an emotional illness.  In a December 19, 1956, letter from the hospital to the Veteran's mother, it was noted that the Veteran was transferred to the Medical Holding Detachment of the hospital and recommended for administrative separation from the Army.   

In light of the Veteran's current psychiatric diagnoses of PTSD and an unspecified depressive disorder and the evidence demonstrating that the Veteran was treated for an emotional illness during service before being administratively separated from the Army, the Board finds that the Veteran should be scheduled for a VA examination to obtain an etiological opinion on this matter.

Furthermore, in terms of stressors, the Veteran submitted a February 2015 statement naming an individual who was killed when he stepped on a land mine and the unit to which they were assigned.  Regardless of the lack of the Veteran's records, it is possible this incident could be verified.

With regard to the Veteran's hearing loss claim, the Veteran's wife submitted a statement in June 2014, in which she indicated that the Veteran sought private treatment in Jensen Beach, Florida in the 1990s, at a VA clinic in Pennsylvania in the 2000s, at the Castle Point Campus of the VA Hudson Valley Health Care System, and with a private physician in Castle Point, New York.  In a February 2015 statement from the Veteran's wife, she indicated that the Veteran had been a patient at some point at a VA hospital in Bronx, New York.  As it appear that a potentially large amount of VA records and some private treatment records have not been associated with the claims file, attempts should be made to locate all outstanding, pertinent VA and private treatment records, as well as Vet Center records.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file all available treatment records from the following:

a. the Orlando VA Medical Center (VAMC) (and associated outpatient clinics) from October 2017 to the present;

b. the VA Hudson Valley Health Care System and the Castle Point Campus of the VA Hudson Valley Health Care System (and associated outpatient clinics) from 2000 to the present;

c. the James J. Peters VAMC (and associated outpatient clinics) dating back to 2000;

d. and the Melbourne Vet Center from December 2015 to the present.

2. Send to the Veteran a letter requesting that he provide sufficient information and authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to particularly include the identified private treatments records from Jensen Beach, Florida, and Castle Point, New York.  The Veteran should also be asked to identify the VA clinic where he sought treatment in Pennsylvania in the 2000s.

3. Attempt to verify the reported stressor of an individual assigned to I Corps, 622 Military Police Company, dying from a land mine explosion in Korea.  See Veteran's February 2015 statement identifying the individual with the last name beginning with M.

4. Ask the NPRC to search the inpatient records for Valley Forge Army Hospital from December 1956 for the Veteran's psychiatric hospitalization.

5. DO NOT PROCEED WITH THE FOLLOWING INSTRUCTIONS UNTIL ALL AVAILABLE VA, MILITARY AND PRIVATE RECORDS LISTED ABOVE ARE OBTAINED, TO THE EXTENT POSSIBLE.

6. Then, schedule the Veteran for an appropriate VA examination for his PTSD claim.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his psychiatric disorder.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all current psychiatric disorders.  Then, the examiner should render an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disorder, to include previously diagnosed PTSD, and depression, began in service, or was caused or aggravated by active service.  The examiner should specifically discuss the letters documenting in-service treatment for an emotional illness and subsequent recommendation for administrative separation from the military.

The examiner should provide a complete rationale for any opinions provided.


7. Thereafter, and after whatever other development may be deemed necessary, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2017).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

